Citation Nr: 1637126	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for patella tendonitis and tricompartmental degenerative joint disease (DJD), right status post right patella tendon repair with non-tender scar (right knee disability).

2.  Entitlement to a disability rating in excess of 10 percent for patella tendonitis of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In December 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that in a January 2010 rating decision, the RO continued the Veteran's noncompensable rating for his service-connected residuals, avulsion fracture of the lateral aspect of the medial malleolus, left (claimed as left ankle bone chip) and the 10 percent ratings for the Veteran's service-connected right and left knee disabilities.  In August 2010, the Veteran submitted a Notice of Disagreement with this rating decision.  In December 2013, the Veteran submitted another Notice of Disagreement for his service-connected right and left knee disabilities.  He did not include the issue of entitlement to a compensable rating for his left ankle disability.  Taking the view most favorable to the Veteran, the Board construes the Veteran's December 2013 Notice of Disagreement to be an appeal of the January 2010 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).  Hence, the current appeal before the Board relates to the Veteran's claims for increased ratings for his right and left knee disabilities.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).

Additionally, in an October 2013 rating decision, the Veteran's service-connected right knee disability was increased to 20 percent, effective August 6, 2013.  However, a subsequent December 2014 rating decision changed the effective date of the 20 percent evaluation to July 14, 2009, the original date of the Veteran's increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his December 2015 hearing, the Veteran testified that his last VA examination to evaluate the current severity of his service-connected knee disabilities was in "August of last year."  However, the Board notes that VBMS and Virtual VA contain no VA examinations from August 2014.  According to the electronic records, the last VA examination the Veteran had to evaluate his knees was in August 2013.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015).  The Veteran was afforded a VA knee examination in August 2013.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, the case must be remanded for a new VA examination with complete range of motion testing.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right and left knee disabilities.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his right and left knee disabilities.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  

The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joints.  

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b. The examiner should report on whether there is subluxation or lateral instability of the right and left knees, and if present, indicate whether it is slight, moderate, or severe.

c. The examiner must then render an opinion concerning the effect of the Veteran's service-connected right and left knee disabilities on his ordinary activity and his ability to procure and maintain employment.

4. The terms "slight," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2015).

5. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

